31 A.3d 622 (2011)
208 N.J. 411
In the Matter of Nicholas PANARELLA, Jr., an Attorney at Law (Attorney No. XXXXXXXXX).
No. M-526 September Term 2011, 069525.
Supreme Court of New Jersey.
December 8, 2011.

ORDER
This matter having been duly presented to the Court pursuant to Rule 1:20-13(b) on the motion of NICHOLAS PANARELLA, JR., of JUPITER, FLORIDA, who was admitted to the bar of this State in 1974, and who has been suspended from the practice of law since April 3, 2001, by Orders of this Court filed April 3, 2001, and October 3, 2003, seeking to vacate the Orders of suspension; to be reinstated to the practice of law; and to be refunded the costs and expenses paid to the Disciplinary Oversight Committee;
And the suspension from practice having been based on a criminal conviction that has been vacated by the United States District Court for the Eastern District of Pennsylvania;
And good cause appearing;
It is ORDERED that the motion is granted, and this Court's Orders of suspension filed April 3, 2001, and October 3, 2003, are hereby vacated, and NICHOLAS PANARELLA, JR., is reinstated to the practice of law, effective immediately; and it is further
ORDERED that the Disciplinary Oversight Committee shall refund all disciplinary costs and expenses paid by NICOLAS PANARELLA, JR.